Citation Nr: 1223502	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  04-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In October 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Veteran's claim of entitlement to a TDIU was previously before the Board in February 2010, on which occasion it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran is not shown to be unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2007 and March 2010.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(c), TDIU claims should be submitted to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran has been granted entitlement to service connection for chronic headaches.  That condition was been assigned a 30 percent disability rating.  As stated above, VA regulations state that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the Veteran has a single service-connected disability provided that this disability shall be ratable at 60 percent or more.

The Veteran fails to meet the basic schedular requirements for TDIU as his service-connected disability is not rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  Nevertheless, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of their service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).  

In his claim the Veteran stated that his chronic headaches prevent him from securing or obtaining substantially gainful employment.  He reported last working in December 2004 and that he has a high school education.  Records from the Social Security Administration indicate that the Veteran has been granted disability benefits for degenerative disc disease and osteoarthritis.  

In an October 2008 VA examination report for the Veteran's service-connected headaches, the examiner noted that the Veteran was not employed.  The examiner noted that the Veteran's headaches prevent exercise, sports and recreation.  She also noted that they severely limit his ability to go shopping and moderately limit his ability to do chores and travel.  No opinion was expressed on the Veteran's employability.  

Subsequent VA treatment records reference continued complaints of and treatment for chronic headaches.  These records do not contain any information regarding the Veteran's employability.  

During his October 2009 Travel Board hearing, the Veteran reported that he had a high school education.  He stated that when he was first released from active service he was employed in a cotton mill.  He stated that he also worked at a steel mill and for the Alabama Alcohol Beverage Control Board.  The Veteran also reported that he last worked in December 2004 and voluntarily left that employment because he was no longer able to function due to his headaches and his physical abilities.  The Veteran stated that he had not really looked for any type of employment since then.

A letter from the Alabama Alcohol Beverage Control Board indicates that the Veteran was one of their employees and that he incurred an arm injury in March 2004, but that they did not have access to his medical records.  

A November 2004 letter from the United States Postal Service indicates that the Veteran was found to be a moderate risk for the position of Laborer Custodian and that his request for accommodation was denied.  

In August 2011 the Veteran was afforded an additional VA examination.  After a thorough examination, the examiner noted that the Veteran was retired and that his headaches interfere with his daily activities.  In an addendum to that report, another examiner noted that, solely based on his service-connected headaches, the Veteran would not be able to perform in occupations requiring strenuous labor, but that the Veteran would be able to perform in occupations requiring light duty or sedentary labor.  He concluded by stating that the Veteran's service-connected disability does not render his unable to obtain or retain substantially gainful employment.  

There is little doubt that the Veteran has difficulties related to his service-connected headache disorder.  However, the evidence does not reflect that the Veteran cannot work due solely to his service-connected disability.  As such, there is no plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disability, and, thus, entitlement to a total disability based on unemployability (TDIU) is denied. 

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a total disability rating based on individual unemployability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


